SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

923
CAF 15-01492
PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, AND SCUDDER, JJ.


IN THE MATTER OF JOSHUA HOUSE,
PETITIONER-APPELLANT,

                      V                                             ORDER

SUSAN O’ROURKE, RESPONDENT-RESPONDENT.
--------------------------------------
IN THE MATTER OF SUSAN O’ROURKE,
PETITIONER-RESPONDENT,

                      V

JOSHUA HOUSE, RESPONDENT-APPELLANT.


JOHN J. RASPANTE, UTICA, FOR PETITIONER-APPELLANT AND RESPONDENT-
APPELLANT.

PAUL A. NORTON, CLINTON, FOR RESPONDENT-RESPONDENT AND PETITIONER-
RESPONDENT.

DOREEN M. ST. THOMAS, ATTORNEY FOR THE CHILD, ROME.


     Appeal from an order of the Family Court, Oneida County (Julia
Brouillette, J.), entered August 10, 2015 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, adjudged
that Susan O’Rourke shall have primary physical custody of the subject
child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court